Case 6:20-cv-00702-RRS-CBW Document 21 Filed 03/31/21 Page 1 of 5 PageID #: 277



                                 UNITED STATES DISTMCT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


 MIRANDA TAIT                                               CASE NO. 6:20-CV-00702

 VERSUS                                                     JUDGE ROBERT R. SUMMERHAYS

 PRINCIPAL LIFE INSURANCE                                   MAGISTRATE JUDGE WfflTEHURST
 COMPANY, ET AL.



                                     RULING ON OBJECTIONS

         Before the Court is a Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) filed by

 Defendant Principal Life Insurance Company ("Principal"). [ECF No. 7]. Pursuant to its motion,


 Principal seeks dismissal of Plaintiff Miranda Tait's claim for long tenn disability benefits,

 asserting Plaintiffs "alleged disability commenced after the expiration" of Principal's policy. Id.


 The Magistrate Judge issued a Report and Recommendation ("R&R") recommending Principal's


 motion be granted. [ECF No. 18]. Plaintiff has filed objections to the R&R [ECF No. 19], and

 Principal has responded [ECF No. 20]. For the reasons set forth below, the Court DECLINES to

 adopt the recommendation of the Magistrate Judge.


         Plaintiff brings this suit against Principal, seeking long-tenn disability benefits as provided

 in a group long term disability policy issued by Principal to Plaintiffs employer, the Advocacy

 Center. [ECF No. 1]. According to the Complaint, in 2018, Plaintiff was diagnosed with

 neurosarcoidosis, a "life-threatening neurodegenerative disease" which affects Petitioner's central


 nervous system, limits her cognitive abilities and causes hearing loss, headaches, speech problems,


 mood swings, anxiety, depression, memory loss, dementia, and vision impairments. Id. at ^ 5.


 Plaintiff alleges that throughout 2018, her disease worsened and her last day of work was



 1 Alternatively, Plaintiff seeks damages from Principal for breach of fiduciary duty. [ECF No. 1 at ^ 18].
Case 6:20-cv-00702-RRS-CBW Document 21 Filed 03/31/21 Page 2 of 5 PageID #: 278



 December 31, 2018. Id. at \ 6. According to Plaintiff, on that day she "was in utter misery from


 her disabilities, [and] worked from home in her bed and couch...." [ECF No. 19 at 14]. At some


 point after work but prior to midnight. Plaintiff "became literally bedridden, was disabled and

 could not work." Id. On January 31, 2019, Plaintiff filed a claim for long term disability benefits.


 [ECF No. 1 at If 6]. On February 11, 2019, Principal denied Plaintiffs claim on the basis that

 Plaintiff did not become disabled until after her coverage terminated. Id. at \ 9.


        On the same day this suit was filed, Plaintiff also filed suit against MONY Life Insurance

 seeking long term disability benefits under its policy. The MONY policy was obtained by the

 Advocacy Center to replace Principal's policy and had an effective date of January 1, 2019. ECF


 No. 7-5; Tait v. MONY Life Ins. Co. of N. America, et al.. Docket No. 20-704, ECF No. 1. In the


 MONY suit. Plaintiff alleges that she last worked at the Advocacy Center on December 31, 2018,


 and on that day she "performed the regular and general duties as an attorney in the 'usual way9 for


 the 'usual number of hours.5" Id. at ^ 6, 8. Based upon the allegations in the MONY suit. Principal


 filed a Motion to Dismiss Plaintiffs claim for long-term disability benefits, arguing that because


 Plaintiff was able to perform her regular duties for the regular number of hours on the last day


 Principal's policy was in effect, Plaintiffs disability did not commence until after the expiration

 of Principal's policy. [ECF No. 7 at 1]. Stated differently, because Plaintiff asserts "that her


 symptoms manifested after work on December 31, 2018," she is not covered under Principal's


 policy. [ECF No. 20 at 2]. According to Principal, Plaintiffs allegation in the MONY suit that she

 was able to work on December 31, 2018 "necessarily means she was not prevented from


 performing any of the duties of her position during the time she was covered under the policy


 [issued by Principal]." Id.




                                             Page 2 of 5
Case 6:20-cv-00702-RRS-CBW Document 21 Filed 03/31/21 Page 3 of 5 PageID #: 279




        The motion was referred to the Magistrate Judge for R&R. [ECF No. 10]. The Magistrate


 Judge found that it is undisputed that Principal's policy expired at midnight on December 31,2018,

 and therefore "whether Plaintiff was disabled under the terms of the policy prior to that time, and


 was thus eligible for coverage, turns on an interpretation of the Principal policy." [ECF No. 18 at


 4]. The Magistrate Judge then found that Plaintiff was not eligible for coverage because her


 disability did not begin while she was insured by Principal, reasoning:

                 The Court finds that Plaintiffs admissions in the MONY suit preclude her
        from claiming to have been disabled under the terms of the Principal policy on the
        last effective date of the Principal policy. Plaintiff argues that she became disabled
        after she left work on December 31, 2018 but before midnight, when Principal's
        policy expired. The policy language does not support an hourly parsing of the
        ability to work as Plaintiff urges. Indeed, the Principal policy explicitly
        contemplates a 40-hour work week, which is commonly understood to encompass
        five eight-hour days, especially for professionals, such as attorneys. [FN2]
        Professionals, such as attorneys, do not typically contemplate working afterhours
        on New Year's Eve. The Principal policy should not be interpreted otherwise.


                [FN2] The Court may take judicial notice of such commonly understood
                facts.


 Id. at 7 (citation omitted). Based upon this analysis, the Magistrate Judge recommended that the


 Court find Tait "failed to state a claim for benefits against Principal, whose policy expired on the


 last day Plaintiff admitted working full time." Id. at 8. Plaintiff objects to the R&R.

        The Court finds Principal has not carried its burden and shown that Plaintiff failed to state

 a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). Here, all parties agree the


 Principal policy expired at midnight on December 31, 2018. [ECF No. 1 at ^ 10; ECF No. 7-1 at

 5, 14]. Plaintiff alleges that on that day, after she finished working but prior to midnight, her

 condition deteriorated such that she became disabled as defined under the Principal policy. [ECF

 No. 13 at 16]. Principal contends that because Plaintiff was able to work in the "usual way" for the


 "usual number of hours" on December 31,2018, she was not disabled on that day "under the plain




                                              Page 3 of 5
Case 6:20-cv-00702-RRS-CBW Document 21 Filed 03/31/21 Page 4 of 5 PageID #: 280



 language of the policy," and therefore the Principal policy affords her no coverage. [ECF No. 20


 at 5].


          The Court disagrees. While on the one hand Principal agrees its policy did not terminate


 until midnight on December 31,2018, on the other hand it necessarily argues coverage ended prior


 to that time—i.e., at the moment Plaintiff completed her work that day. The plain language of the


 policy does not support Principal's interpretation. As pertinent here, the policy provides that it


 terminates on "the date this Group Policy is terminated." [ECF No. 7-4 at 37. The policy further


 provides that termination of insurance due to termination of the Group Policy "will not affect a


 Member's rights to benefits, if any, for a Disability that begins while the Member's insurance is


 in force under this Group Policy." Id. Here, all parties agree the policy terminated at midnight on


 December 31, 2018, and Plaintiff has alleged that she became disabled prior to that time. The

 Second Circuit addressed a similar issue in Louder v. First Unum Life Ins. Co., 284 F.3d 375 (2d


 Cir. 2002). There, an insured brought suit against a group long term disability insurer under ERISA


 for wrongful denial of benefits due to injuries sustained in a fall that occurred after the insured left


 work on her last day of employment. Id. at 377-78. The insurer denied coverage, finding plaintiff


 was no longer a covered employee. Id. at 378. According to the insurer, because plaintiff was


 injured after work on the last day of her employment, her policy coverage "ended when she walked


 out her employer's door for the last time." Id. at 379. The Second Circuit disagreed, finding that


 plaintiffs "coverage continued through the whole of her last day of active employment, rather than


 ending when she walked out of [her employer's] door for the last time. Indeed, [the insurer's]


 proposed coverage cut-off point seems the less reasonable construction of the policy, albeit the


 one most favorable to it." Id. at 380; accord Newman v. UNUMLife Ins. Co. of Am., 99 C 7420,


 2000 WL 1593443, *3-4 (N.D. 111. Oct. 23, 2000); MccW/ v. Metro. Life Ins. Co., 5:05-CV-




                                              Page 4 of 5
Case 6:20-cv-00702-RRS-CBW Document 21 Filed 03/31/21 Page 5 of 5 PageID #: 281



 0817GTS/GJD, 2009 WL 2868234, at *5,10 (N.D.N.Y. Sept. 1, 2009). Likewise, the undersigned

 finds Principal has not shown, as a matter of contractual interpretation, that its policy terminated


 at the moment Plaintiff finished work on December 31, 2018, sometime prior to midnight.


        Accordingly, Plaintiffs objections to the Report and Recommendation are GRANTED,

 and Principal's Motion to Dismiss [ECF No. 7] is DENIED.

        THUS DONE in Chambers on this          3f^da
                                                   day of March, 2021.




                                                          ROBERT R. SUMMERHA\
                                                       UNITED STATES DISTRICT.




                                             Page 5 of 5
